Case 1:17-CV-08919-PGG Document 31 Filed 01/28/19 Page 1 of 5

The Law Off"lces of Diane H. Lee, P.C.*

 

 

158 Linwood Plaza Suite 308-310 16 W. 32'“E Street

Fort Lee, NJ 07024 Suite 305

TEL: (201)363-0101 New York, NY 10001
(201)406-6286 TEL: (646) 661-5767

FAX: 888~908-3660

DLEE@DHLLAW.COM

Www.thelawofficesofdianehlee.com

*Member of NY and NJ Bars

January 28, 2019

VIA ECF

United States District Court
Southem District of New York
40 Foley Square Room 22014
New York, NY 10007
Honorable Paul G. Gardephe

Re: Fitz, et al v. Bethel Gourrnet Food Corp., et al
(Case No.: l7-cv-089l9)

Dear fudge Gardephe:

My firm represents the Det`endants in the above-referenced matter.

fn accordance with Your I-Ionor’s Order dated January 17, 2019 {Dkt. #29], Defendants propose
Mr. Andrew M. Park as the independent auditor for the purposes of conducting an audit as
agreed by the Parties in the Settlernent Agreement. Attached to this letter are Mr. Park’s resume
and his fee schedule

Mr. Andrew Park and his staff are bilingual in Korean and English, and therefore, Will be able to
communicate With Defendants whose ability to speak English is limited as they are first

generation of immigrants Thank you for Court’s time and attention

ec submitted,

Di . Lee

Attachments

Case 1:17-CV-08919-PGG Document 31 Filed 01/28/19 Page 2 of 5

Andrew M. Park, CPA/CFF/CGMA, CFE, CVA
Andrew M. Park, CPA, P.C.
20 W. 36"' Street, 10“‘ Floor, New York, NY 10018
(212) 804-6277 | (917) 885-9787 | apark@andrewparkcpa.com

 

Education & Emplovment Experience

Andrew M. Park is the owner of Andrew l\/l. Park, CPA, P.C. His primary responsibilities include
forensic accounting, fraud examination, business valuation, litigation support, and tax compliance
of small businesses and individuals

Andrew was previously employed with Tardino Tocci & Goldstein, LLP, Marcurn & Kliegman
LLP and Pustorino, Puglisi & Co., LLP. I-Ie was primarily responsible for audit and consulting
engagements Andrew obtained a Baclielor of Science in Business Management at State University

ofNew York. at Stony Brook. ln addition, he studied Accountancy at Baruch Collegc and Louisiana
State University.

Andrew obtained the Certiiied in Financial Forensics (CFF) and Charted Giobal Management
Accountant (CGMA) designations from the Arnerican lnstitute of Certiiied Public Accountants,
Certified Fraud Examiner (CFE) from the Association of Certiiied Fraud Examiners, Certitied
Valuation Analyst (CVA) from the National Association of Certified Valuators and Analysts, and
Certified Forensic Accountant (CRFAC) from the American Board of Forensic Accounting.

In addition, Andrew holds his CPA license in the States ofNew York and New Jersey.

Engagements and assignments include the following:

¢ Forensic accounting and fraud examinations related to financial fraud and tax evasion
such as underreporting and various financial schemes / money laundering / structuring

v Partnership, employee and vendor einbezziements / asset tracing, misappropriation,
briberies and kickbacks

v Valuation of businesses and business interests

Lost profit analysis and economic damages calculation
Income, lifestyle and net worth analysis

Family fraud and breach of fiduciary duties

Due diligence

Tax compliance matters / Offshore voluntary disciosures

Case 1:17-CV-08919-PGG Document 31 Filed 01/28/19 Page 3 of 5

Professional Memberships and Affiliations

v Member of the American Institute of Certified Public Accountants including Forensic and
Valuation Services

v Member of the New York State Society of Certified Public Accountants including current
Chairman of the Litigation Services Committee, and Member of the Business Valuation
Comlnittec

¢ Member of the New Jersey State Society of Certitied Public Accountants including
Business Valuation F`orensic Litigation Serviccs lnterest Group

¢ Membcr of the Association of Certitied Fraud Examiners

¢ Member of the National Association of Certiiied Valuators and Analysts

¢ Member of the American Board of Forensic Accounting

Presentations

Speaker, “Business Valuation Approaches”, Korean-Amerlcan Society of CPAS “KASCPA”,
November 6, 2018

Speal<er, “Forensic Accounting in Busincss Divorces”, KACPA Society of NY & NJ, Inc.,
Decernber 8, 2017

Panel Speaker, Committee Chair Orientation, New Yorl< State Society of Certitied Public
Accountants, May 2017

Speaker, "Investigating and Litigating Criminal Cases", Korean-Arnerican CPA Association in
Greater Ncw York, October 2016

Speaker, “Fundamentals ofForensic Accounting and Litigation Support", Fraud Examination and
Forensic Accounting, Econornic Damages in Business, Korean-Anierican CPA Association in
Greater New York, June 2015

Speal<er, "FBAR & FA'I`CA Current Developrnents, New York State Society of Certified Public
Accountants, Litigation and Forensic Conference, May 2015

Speaker, “IRS Ot`l"shore Voluntary Disclosure Program and the Streamlined Programs", Hana
Bank, October 2014

Testimon}g Exgert'en ce

Andrew has testified at trial as an expert witness in the State of New York.

Case 1:17-CV-08919-PGG Document 31 Filed 01/28/19 Page 4 of 5

ANDREW l\/| PARK, CPA, P.C.

CERT|F[ED PUBL|C ACCOUNTANT B< CONSULTANT

 

.lanuary 28, 2019

VIA ELECTRONIC-MAIL: DLL’@QHLLHW. com

Diane H. Lee, Esq.

The Law Offices ofDiane H. Lee, P.C.

C/O Bethel Gourmet Food Group and Yeong Y. Kim
Fort Lee, NJ 0?024

Re: Felieiano Fitz, Carmelo Baez, Jesus Baez, Miguel Vasquez and Oscar Portill v.
Bethel Gourmet Food Group and Yeong Y. Kim, jointly and severally.
Case No. 17CV-08919

Dear Counsel:

Pursuant to your request dated January 28, 2019, below is thc fee schedule indicated in my
engagement letter

Fees for Services

The fees for our professional services will be calculated using our standard hourly
rates in effect at the time services are rendered for staff members assigned to this project,
plus out-of-pocl<et expenses such as travelJ long distance telephone, purchased data,
clerical time, copying and printing costs.

 

Position Our Standard Hourlv Rates
Andrew M. Park $300
Associates $lOO » $275

We typically review our hourly and daily rates senn-annually on January lst and
July lst of each year. We estimate that our professional fee for this engagement will be
approximately $10,000 as stated in the Stipulation and Order of Settlement. Our
customary practice in an engagement of this type is to receive a retainer of $5,000 upon
execution of this Agreement. The retainer will be applied to the final billing Should the
matter settle or our services are otherwise not required, we will refund any credit balance

that might exist net of our billed or unbilled time and disbursement charges as of the date
of the request.

20 W SS`Z'H STREET iO`l'H FL NEW YORK NY 10018 TEE_ 212-80-'3~§27? FAX 212-500-7972
WWW.ANDREWPARKCPA.COM

Case 1:17-cV-08919-PGG Document 31 Filed 01/28/19 Page 5 of 5

You will receive regular twice~monthly invoices, including fees and expenses
incurred, for which payments will be due at our offices within ten (10) days of dates of
invoices. In the event that you disagree with or question any amount due under an
invoice, you agree that you shall communicate such disagreement to us in writing within
ten (10) working days of the invoice Any disagreement with any amount not made
known to AMP within that period shall be deemed waived To safeguard against any
assertion or allegation that our work may in some way be influenced by, or contingent
upon, the outcome of this matter, we require that you pay all outstanding invoices from
us prior to our issuing any draft report and/or furnishing testimony in deposition or at trial.

Pleasc feel free to contact me if you have any questions Thank you.

Very truly yours,

EDZ,M% 6

Andrew M. Park, CPAJCFP/CGMA, CFE, CVA,
Certilied Forensic Accountant

